Third District Court of Appeal
                               State of Florida

                       Opinion filed December 8, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2002
                      Lower Tribunal No. F14-24007
                          ________________


                           Santiago Milian,
                       a/k/a Santiago Jimenez,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Jose L. Fernandez, Judge.

     Santiago Milian a/k/a Santiago Jimenez, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, LINDSEY and GORDO, JJ.

     PER CURIAM.

     Affirmed.